                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REBECCA HEICHEL,                                         CIVIL ACTION
              Plaintiff,

              v.

MARRIOTT HOTEL SERVICES, INC.,                           NO. 18-1981
MARRIOTT INTERNATIONAL, INC.,
HENSEL PHELPS CONSTRUCTION CO., )
                                                                                      FILED
COOPER CARRY, INC.,             :
               Defendants.      :

                                          ORDER

       AND NOW, this 24th day of January, 2019, upon consideration of Defend

to De.termine Choice of Law (ECF Nos. 54, 85), and Plaintiffs Response in Opposition Thereto

(ECF No. 58), IT IS ORDERED that Defendants' motion is GRANTED. The substantive law
                                                                                           l




of Washington, D.C. shall govern this action.




                                                  WENDY BEETLESTONE, J.
